Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 11, 12, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He, et al (Pub. No. US 2021/0152808 A1, hereinafter referred to as He).

Claim 1 is an independent claim and He discloses one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to: 
receive a manifest file from a server (MPD in MPEG-DASH for content available at the server, para. [0004]; MPD is re-fetched, para. [0009]), the manifest file including hierarchical levels (MPD hierarchical data model), the hierarchical levels including information characterizing encoded portions of immersive media content available for adaptive streaming from different viewports (manifest provides viewport identifiers and metadata information on viewports, see abstract; MPD hierarchical data model describes the sequence of Periods, each composed of one or multiple adaptation sets, where each adaptation set represents a set of encoded versions of one or several media content components, para. [0005], [0006]), and the hierarchical levels including an adaptation set level encompassing one or more other levels (see para. [0005], FIG. 2); 
determine recommended viewport information (methods are described herein for signaling information regarding different viewpoints, para. [0026]; recommended viewport, para. [0187]; content recommendation such as director’s cut, para. [0194]; a single directors cut recommended viewport, para. [0193]) from the adaptation set level indicated by the manifest file (OMAF viewpoint descriptor present at adaptation set level, para. [0104]; OMAF values for recommended viewport, para. [0189]-[0190]); 
identify a selected viewport based on the recommended viewport information (a recommended viewport may accommodate multiple recommended types…to offer user flexible selection, para. [0191]); and 
dynamically switch streaming between different encoded portions of the immersive media content based on the selected viewport (the client may switch representations, para. [0009]; a recommended viewport may accommodate multiple recommended types…to offer user flexible selection, para. [0191]).  

As per claim 2, claim 1 is incorporated and He further discloses wherein the immersive media content is in a dynamic adaptive streaming over hypertext transfer protocol (DASH) content format (see para. [0004]), and wherein the manifest file is a DASH media presentation description (MPD) (see para. [0004], [0005]).  

As per claim 4, claim 1 is incorporated and He further discloses wherein the immersive media content is point cloud video content (see para. [0171]).  

As per claim 5, claim 1 is incorporated and He further discloses wherein the recommended viewport information in the manifest file includes a plurality of recommended viewports associated with respective different versions of the immersive media content (a recommended viewport may accommodate multiple recommended types, or sub-types…, para. [0191]; multiple recommended viewport types, para. [0193]).  

As per claim 6, claim 1 is incorporated and He further discloses wherein the recommended viewport is a three- dimensional (3D) viewport corresponding to a spherical region of the immersive media, or a two- dimensional (2D) viewport corresponding to a planar region of the immersive media (director’s cut 2D rendering, para. [0190]).  

As per claim 7, claim 1 is incorporated and He further discloses wherein the selected viewport is identified using one or more sensors and/or control mechanisms of the UE (a recommended viewport may accommodate multiple recommended types…to offer user flexible selection (shows a control mechanism as claimed), para. [0191]).  

Claim 11 is an independent claim and He discloses one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a server to: 
store a manifest file (MPD in MPEG-DASH for content available at the server, para. [0004]) that defines hierarchical levels including an adaptation set level encompassing one or more other levels (MPD hierarchical data model describes the sequence of Periods, each composed of one or multiple adaptation sets, where each adaptation set represents a set of encoded versions of one or several media content components, para. [0005], [0006]), the hierarchical levels including information characterizing encoded portions of immersive media content available for adaptive streaming from different viewports (manifest provides viewport identifiers and metadata information on viewports, see abstract; MPEG-DASH MPD, para. [0004]; each adaptation set represents a set of encoded versions of one or several media content components, para. [0005], [0006]); 
send, to a client operating at a user equipment (UE), recommended viewport information  (methods are described herein for signaling information regarding different viewpoints, para. [0026]; recommended viewport, para. [0187]; content recommendation such as director’s cut, para. [0194]; a single directors cut recommended viewport, para. [0193]) from the adaptation set level of the manifest file  (OMAF viewpoint descriptor present at adaptation set level, para. [0104]; OMAF values for recommended viewport, para. [0189]-[0190]); 
receive, from the client, an indication of a user-selected viewport (a recommended viewport may accommodate multiple recommended types…to offer user flexible selection, para. [0191]); and 
stream different encoded portions of the immersive media content to the client based on the user-selected viewport (a recommended viewport may accommodate multiple recommended types…to offer user flexible selection, para. [0191]).  

As per claim 12, claim 11 is incorporated.  Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.
 
As per claim 14, claim 11 is incorporated and He further discloses wherein the immersive media content is point cloud video content (see para. [0171]).  

As per claim 15, claim 11 is incorporated and He further discloses wherein different versions of the immersive media content are stored at the server or associated storage systems (various bitrate alternatives of the multimedia content available at the server, para. [0004]), and each of the different versions are produced and encoded (various bitrate alternatives of the multimedia content available at the server, para. [0004]; encoded versions of media components, para. [0006], [0007]) for different recommended viewports indicated by the manifest file (the player or streaming client may then request content in the determined recommended projection format, para. [0181]).  

As per claim 16, claim 11 is incorporated and He further discloses wherein the recommended viewport is a three-dimensional (3D) viewport corresponding to a spherical region of the immersive media (viewports rendered at a virtual viewpoint, para. [0146]; virtual viewpoint 3D space, para. [0144]).  

As per claim 17, claim 11 is incorporated and He further discloses wherein the recommended viewport is a two- dimensional (2D) viewport corresponding to a planar region of the immersive media (director’s cut 2D rendering, para. [0190]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over He, and further in view of He, et al (Pub. No. US 2020/0037029 A1, hereinafter referred to as He2).

As per claim 3, claim 2 is incorporated and He further discloses wherein the instructions, when executed, further cause the UE to: 
determine a user selected viewport (a recommended viewport may accommodate multiple recommended types…to offer user flexible selection, para. [0191]); 
select one or more DASH representations based on a recommended viewport indicated by the recommended viewport information that corresponds to the user selected viewport (MPEG-DASH, para. [0004]; a recommended viewport may accommodate multiple recommended types…to offer user flexible selection, para. [0191]; see also para. [0195] for DASH signaling example of viewpoints at a specific position).
 
He does not specifically disclose, but He2 teaches, to encode, for transmission to the server, a request for the selected one or more DASH representations (a device may request a set of DASH video segments that are associated with various viewports, see abstract and para. [0012], [0091]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate He2’s DASH requests for viewports with He’s DASH signaling and selection of viewports because it would have allowed for the retrieval of DASH viewport stream segments, expanding upon the usability of the system overall.

As per claim 13, claim 12 is incorporated and He further discloses wherein the indication of the user-selected viewport includes one or more DASH representations based on the recommended viewport information indicated by the MPD that match the user-selected viewport (a recommended viewport may accommodate multiple recommended types…to offer user flexible selection, para. [0191]; see para. [0195] for XML schema for DASH signaling of specific viewpoint positions).
He does not specifically disclose, but He2 teaches, the different encoded portions of the immersive media content are the one or more DASH representations (a device may request a set of DASH video segments that are associated with various viewports, see abstract and para. [0012], [0091]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate He2’s DASH requests for viewports with He’s DASH signaling and selection of viewports because it would have allowed for the retrieval of DASH viewport stream segments, expanding upon the usability of the system overall.

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2020/0374505 A1 – generally teaches recommending viewports in DASH.
Pub. No. US 2019/0373245 A1 – generally teaches providing recommended viewport-related information in an Adaptation Set in DASH.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448